Citation Nr: 1709325	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  14-34 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to June 3, 2010, for service-connected schizophrenia.


REPRESENTATION

Veteran represented by:	David Russotto, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to November 1978, April 1979 to June 1979, April 1980 to August 1980, November 1980 to May 1981, and May 1987 to May 1988.  The Veteran also served a period of active duty for training in the Air Force Reserves from July 1986 to November 1986, prior to his May 1987 enlistment into active duty in the Air Force.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for schizophrenia and assigned an initial rating of 20 percent, effective December 28, 1993.  The Veteran appeals for a higher initial evaluation.

During the pendency of the appeal, in a February 2015 rating decision, the RO granted a higher rating of 100 percent, effective June 3, 2010.  The issue of a higher initial rating prior to June 3, 2010, remains in appellate status as the maximum rating has not been assigned for that period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes the Veteran's contentions that a total disability rating for individual unemployability (TDIU) is warranted as of June 2010, the date his unemployment began.  See VBMS, 2/25/15 Private Treatment Records.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2016).  However, the Veteran was assigned a total rating for his schizophrenia, as of June 3, 2010.  As such, his claim for a TDIU is moot as he now has a total schedular rating as of the date he became unemployed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to November 7, 1996, the Veteran's service-connected schizophrenia was most appropriately characterized as causing considerable impairment of social and industrial adaptability.

2.  From November 7, 1996, to June 2, 2010, the Veteran's service-connected schizophrenia was most appropriately characterized by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to June 3, 2010, the criteria for an initial rating in excess of 20 percent for schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.322, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9204 (1996), Diagnostic Code 9201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in December 1997 and February 2015.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  38 C.F.R. § 3.322.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  Id.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.

In May 2011, the Veteran's claim of entitlement to service connection for schizophrenia was granted by the Board based on aggravation of his pre-existing schizophrenia during his active duty service from May 1987 to May 1988.  In the June 2011 rating decision, the RO rated the Veteran's schizophrenia as 50 percent disabling, and determined that it was ratable as 30 percent disabling prior to service.  Therefore, the RO assigned an initial rating of 20 percent for the Veteran's schizophrenia, effective December 28, 1993, under 38 C.F.R. § 4.130, Diagnostic Code 9204.  See 38 C.F.R. § 3.322.

The Court has stated that where the law or regulation changes during the pendency of a case, the version most favorable to the veteran will generally be applied.  See West v. Brown, 7 Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. App. 60 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The later criteria, however, even if more favorable, may be applied only from the effective date of the change forward, unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110(g); VAOPGCPREC No. 7-2003 (Nov. 19, 2003); VAOPGCPREC No. 3-2000 (April 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

VA's Schedule for Rating Disabilities (38 U.S.C.A. § 1155; 38 C.F.R. § 4.132) provides a general rating formula for psychotic disorders, based upon the degree of incapacity or impairment, and these regulations were amended, effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1999)).

Schizophrenia, under the regulations in effect prior to November 7, 1996, was evaluated under Diagnostic Codes 9201 through 9205.  38 C.F.R. § 4.132 (1996).  During this time frame, a 30 percent rating was warranted when the Veteran's symptoms resulted in definite impairment of social and industrial adaptability.  A 50 percent rating was warranted when the symptoms resulted in considerable impairment of social and industrial adaptability.  A 70 percent rating was warranted when there was severe impairment of social and industrial adaptability.  A total rating was warranted when there was active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.

Prior to November 7, 1996, the Schedule for Rating Disabilities provided that the severity of a mental disorder was based upon actual symptomatology as it affected social and industrial adaptability.  Two of the most important determinants of disability were time lost from gainful work and decrease in work efficiency.  VA was not to under-evaluate the emotionally sick veteran with a good work record, nor was it to over-evaluate his or her condition on the basis of a poor work record not supported by the psychiatric disability picture.  It was for that reason that great emphasis was placed upon the full report of the examiner, descriptive of actual symptomatology.  The record of the history and complaints was only preliminary to the examination.  The objective findings and the examiner's analysis of the symptomatology were the essential considerations.  The examiner's classification of the disease as "mild," "moderate," or "severe" was not determinative of the degree of disability, but the report and the analysis of the symptomatology and the full consideration of the whole history by the rating agency would be.  38 C.F.R. § 4.130 (1996).

In a precedent opinion, dated November 9, 1993, the General Counsel (GC) of the VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represented a degree of social and industrial inadaptability that was "more than moderate, but less than rather large."  VAOPGCPREC No. 93 (Nov. 9, 1993).  The Board is bound by that interpretation of the term "definite."  38 U.S.C.A. § 7104(c).

Pursuant to the amended regulations in effect as of November 7, 1996, schizophrenia continued to be evaluated under Diagnostic Codes 9201 through 9205.  However, effective August 4, 2014, Diagnostic Codes 9202 through 9205 were removed, and all types of schizophrenia were combined into Diagnostic Code 9201 with the same rating criteria.

Pursuant to the amended regulations, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

In his February 2015 memorandum of support, the Veteran contended that no deduction should have been made to the 50 percent initial rating for his schizophrenia since the Veteran was not found to have a psychiatric disability at the time of his May 1987 enlistment into the Air Force.  While he recognized that there was "substantial evidence" prior to entrance into the Air Force, he noted that there was no disability at entrance.  As such, he referred to 38 C.F.R. § 3.322(a), which states that no deduction shall be made if "the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule."  He then contended that a 70 percent initial rating was warranted as of 1993, although in his April 2015 memorandum, he contended that an initial rating of 50 percent was warranted.

Prior to his May 1987 enlistment, the Veteran was admitted for private psychiatric treatment six times.  The evidence reflects threatening and "acting out" behavior; anger and resentment; speech that was logical, relevant, and coherent although quite short, sometimes vague, and occasionally uninformative; inappropriate behavior and attitude; frequent episodes of depression; grandiose thoughts; exceedingly poor insight; marked hostility in speech; impaired insight and judgment; tangential and circumstantial speech with looseness of associations; low tolerance for stress; difficulty sleeping; and anxiety.  The Veteran exhibited inappropriate and violent behavior in the form of fixing his bicycle in the middle of the highway and obstructing traffic; threatening others with inappropriate and threatening behaviors and attitudes; destroying property; and running in front of cars.  See VBMS 4/25/89 Private Treatment Records, p. 3, 5, 7-10; 9/5/14 STR, p. 41, 59; 9/5/14 STR (#2), p. 107; 9/5/14 STR (#3), p. 47.

An April 1993 post-service letter from a private treatment facility described the Veteran as well-groomed, cooperative, alert and well-oriented, and relatively relaxed with good eye contact.  He exhibited no significant symptoms at the time with logical and coherent thought processes, no current hallucinations, no paranoid concerns, unremarkable mood and affect, no depression or particular euphoria, no suicidal ideation, normal rate and volume of speech, and grossly intact cognitive functioning.  He did report some sleep difficulties, but was found to exhibit no overt symptoms of mental disorder.  See VBMS, 6/9/94 Private Treatment Records (4/13/93 letter from Court Clinic).

Private treatment records from January 1994 to March 1994 reflect full remission of all depressive and psychotic symptoms.  See VBMS, 5/31/94 Private Treatment Records, p. 6-7.

Private treatment records from March 1996 to May 1997 reflect the Veteran's reports of occasionally hearing voices, being occasionally suspicious, difficulties with his thought process, seeing things out of his peripheral vision, disrupted sleep, and feeling depressed.  See VBMS, 2/25/15 Private Treatment Records, p. 1; 10/16/97 Private Treatment Records, p. 2, 14.  He was found to be pleasant and cooperative, anxious, hyperactive, and overtalkative.  He had no agitation or hostility, no suicidal or homicidal ideation, fair memory, good concentration, intact judgment and insight, auditory and visual hallucinations, appropriate dress, moderate and coherent speech, appropriate affect, and relevant thought content.  See 2/25/15 Private Treatment Records at 1; 10/16/97 Private Treatment Records at 2, 5, 14-16.

A January 1998 VA examination report indicates a review of the claims file, recounts the Veteran's history, and recites his complaints.  The Veteran reported current symptoms of social isolation, difficulty relating to others, tendency to become easily agitated, auditory hallucinations, short attention span, occasional memory loss, slight anxiety, nervousness, and "a little fear off and on."  The examiner found the Veteran to be neatly dressed and cooperative; to appear alert, tense, and pleasant; and to have adequate orientation, memory, insight, and judgment.  A GAF score of 50 was assigned.  See VBMS, 1/7/98 VA Examination (12/21/97 report); 1/7/98 VA Examination.

Private treatment records reflect that the Veteran was admitted in January 1998 by his wife for threatening others, being very suspicious, not sleeping, and not eating well.  The Veteran was very suspicious and argumentative and believed that his family, employees, and hospital staff committed "fraud" to admit him and that his wife was involved with two other men, one of whom put a voodoo spell on the Veteran.  He was found to be alert, dressed appropriately with adequate grooming, talkative and articulate with expressed paranoid thinking, suspicious, easily agitated, and somewhat grandiose with claims of having a lot of money.  He had increased psychomotor activity, loud tone of voice with pressured speech, no hallucinations, irritable mood, no suicidal or homicidal ideations, normal memory, and impaired judgment and insight.  His GAF score was 40 at admission, and 70 at discharge.  See VBMS, 10/13/98 Private Treatment Records, p. 1; 10/13/98 Private Treatment records (con.), p. 1-3.

A January 2006 private treatment record reflects that the Veteran was doing well, was neatly dressed, was in no acute distress, and had no hallucinations or delusions.  See VBMS, 10/30/07 Private Treatment Records.

A July 2006 VA treatment record reflects that the Veteran reported that he currently had no hallucinations or paranoid symptoms.  He was found to be stable since 1998 with stable mood, no persistent depressive symptoms, no hallucinations or paranoia, no suicidal or homicidal ideation, and occasionally feeling "high spirited."  He was neatly groomed, polite, and cooperative with normal speech, "mellow" mood, and a full range of affect.  See VBMS, 9/26/07 VA Treatment Records, p. 12, 14.

Private treatment records from July 2007 to April 2008 reflect that the Veteran was sleeping well; and was calm, cooperative, oriented, and oriented in time, place, and person.  He denied any depression, mood changes, suicidal thoughts, and hallucinations.  See 10/30/07 Private Treatment Records at 28.  See also VBMS, 4/18/08 Private Treatment Records, p. 17, 21.

A March 2011 letter from Dr. M.C. stated that, after interviewing the Veteran, he found the Veteran to be cooperative and appropriate although unable to attend completely to the conversation.  The Veteran also had somewhat garbled speech, "okay" mood, flattened affect, thought content with delusions and hallucinations, no suicidal or homicidal ideation, and thought processing that was marked with tangential and circumstantial thought.  See VBMS, 4/14/11 Private Treatment Record.

Social Security Administration (SSA) records reflect that the Veteran was found to be disabled since June 3, 2010.  See VBMS, 2/28/14 SSA/SSI Letter.  An October 1997 disability report found that the Veteran was able to function in a stable work setting.  See VBMS, 10/29/14 SSA Treatment Records (part 6), p. 25.  A January 1999 treatment record found the Veteran to be well-groomed, pleasant, and alert with no signs of agitated or paranoid behavior, logical and goal-oriented thought process, normal thought content with no evidence of hallucinations or delusions, euthymic mood, bright affect, and good judgment and insight.  He had several close friends and went to church regularly.  A GAF score of 60 was assigned.

SSA records also include an August 2007 treatment record, which found the Veteran to be cooperative and amiable with speech that was relevant, clear, and appropriate in volume; depression and sadness; normal thought process; and fairly good remote memory.  He did not have much interaction with his children, but played cards, interacted with friends, watched TV, read magazines, went to church maybe twice a month, and had been dating for three months.  A GAF score of 60 was assigned.  See VBMS, 10/29/14 SSA Treatment Records (part 3), p. 9-10.

Additionally, SSA records include an April 2009 disability determination report that states that the Veteran was cooperative, somewhat distant, removed, and constricted; and that he had normal speech, good hygiene, no difficulty in communicating, logical and goal-directed thoughts, no hallucinations or delusions, no suicidal or homicidal ideation, somewhat constricted and removed affect, and euthymic mood.  He was found to have mild impairment of short and immediate memory, moderate impairment of stress tolerance, and mild to moderate impairment of social and interpersonal difficulty.  A GAF score of 57 was assigned.  See 10/29/14 SSA Treatment Records (part 6) at 29, 31.

A lay statement from M.H. reported that the Veteran could not remember simple things too well, got confused a lot, and did not have "good attention span."

Based on a careful review of all of the evidence, the Board finds that an initial rating in excess of 50 percent for the Veteran's schizophrenia is not warranted prior to June 3, 2010, under either rating criteria, as the Veteran's schizophrenia is more appropriately characterized by considerable impairment of social and industrial adaptability and occupational and social impairment with reduced reliability and productivity.

Prior to November 7, 1996, the Board finds that the Veteran had a period of time during which he exhibited no overt symptoms of mental disorder before he began manifesting symptoms, including having occasional auditory and visual hallucinations, difficulties with his thought process, and disrupted sleep.  Additionally, he was anxious and occasionally suspicious.  Affording reasonable doubt to the Veteran, the Veteran's level of impairment would appear to be generously described as "considerable," despite the period during which time he was essentially asymptomatic.  However, as his symptoms were occasional and minimal in severity, the Board finds that they do not reach the level of causing severe impairment, which would warrant a 70 percent rating.  As such, the Veteran's impairment due to schizophrenia more nearly approximated the assigned 50 percent rating.  38 C.F.R. § 4.132, Diagnostic Code 9204 (in effect prior to November 7, 1996).

As of November 7, 1996, the Board finds that a 50 percent rating is appropriate under either applicable rating criteria, especially as the next higher rating of 70 percent under either criteria would reflect symptoms causing severe social and industrial/occupational impairment.  Specifically, the Veteran exhibited symptoms such as suspiciousness, impaired thought process, depression, social isolation, agitation, short attention span, anxiety, nervousness, paranoia, irritability, flattened affect, occasional auditory hallucinations, and impaired judgment and insight at times.  However, the symptoms during this period, as described in detail in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating of 70 percent rating, which requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Despite the Veteran's contentions that a 70 percent initial rating is warranted, the evidence does not demonstrate that the Veteran exhibited symptoms commensurate with those listed in the rating criteria for the 70 percent rating, such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.

Rather, the evidence of record shows that the Veteran maintained relationships with friends; went to church regularly; was involved in a romantic relationship; and engaged in hobbies, such as playing cards, watching TV, and reading magazines.  He was also repeatedly found to be well-groomed with neat and appropriate dress, and to have moderate and coherent speech rather than illogical, obscure, or irrelevant speech.  He also consistently denied any suicidal ideation.  Although the Veteran exhibited some depression, the evidence does not reflect that it was near-continuous but rather manifested in acute episodes.

The Veteran's GAF scores for the most part ranged from 50 to 70, with one hospitalization at which time his GAF score was 40 upon admission.  As such, the GAF scores reflect mostly mild to moderate symptoms.

In view of these factors, the Board finds that the Veteran's service-connected schizophrenia does not warrant an initial rating in excess of 50 percent prior to June 3, 2010, under either applicable rating criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  However, because he was service-connected based on aggravation of a pre-existing disability, the degree of disability existing at the time of enlistment on May 19, 1987, must be deducted from the 50 percent rating.  38 C.F.R. § 3.322.

The Board acknowledges the Veteran's argument that no deduction should be applied as no disability was noted at his May 1987 entrance examination.  However, as the Veteran acknowledged, there is "substantial evidence" of treatment prior to enlistment in May 1987.  The failure of the enlistment examination report to note his schizophrenia does not reflect a total absence of psychiatric symptoms and thus no disability.  Rather, the Board is able to ascertain the degree of disability prior to enlistment based on the evidence before it.  As such, based on the severity of his symptoms and the level of impairment, the Veteran's schizophrenia would warrant a rating of at least 30 percent prior to enlistment as he exhibited symptoms which would be described as, at a minimum, causing definite impairment of social and industrial adaptability pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9204 (in effect prior to November 7, 1996).  Thus, an initial rating of 20 percent is warranted by operation of 38 C.F.R. § 3.322.

The Board has considered whether the Veteran's schizophrenia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected schizophrenia, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his schizophrenia is more severe than is reflected by the assigned ratings.  As explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to an initial rating in excess of 20 percent prior to June 3, 2010, for service-connected schizophrenia is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


